Citation Nr: 0403856	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  96-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to March 
1972.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) in March 1998 on appeal from 
a January 1996 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appealed the Board's March 1998 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, pursuant to a Joint Motion for Remand and 
Stay of Proceedings (Joint Motion), issued an Order dated in 
April 1999, which vacated the Board's March 1998 decision and 
remanded the matter for further proceedings.  

The Board last reviewed this appeal in June 2000, when the 
veteran's claim was remanded for additional development and 
then returned to the Board for review.  At this time, the 
Board finds that further development is required prior to any 
final appellate review.  Accordingly, this appeal is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part. 


REMAND

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board must remand this 
case in order to satisfy VA's duties under the VCAA.

The Board further recognizes that the facts of this case 
suggest that the veteran should undergo a VA orthopedic 
examination in order to determine the etiology of his low 
back disorder.  38 C.F.R. § 3.159 (2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that this claim must be REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.  

2.  The RO (via the AMC) should determine 
whether the veteran should be scheduled 
for a VA orthopedic examination for the 
purpose of determining the nature and 
etiology of his low back disorder.  If an 
examination is scheduled, then the claims 
file must be forwarded to the examiner 
for review in conjunction with the 
examination; further, after reviewing the 
claims file and examining the veteran, 
the examiner should clearly indicate in 
his or her written report as to whether 
it is at least as likely as not (i.e., a 
50 percent or more likelihood) that the 
veteran's low back disorder is related to 
his active service.

3.  After the above development has been 
completed to the extent possible, the 
claim should be readjudicated.  If the 
benefit sought on appeal is not granted 
in full, then the veteran and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and 
evidence that he desires to be considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



